         Case 1:20-cv-00336-ADA Document 15 Filed 05/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 Invicta Networks, Inc.

        Plaintiff,                                   Civil Action No. 1:20-cv-00336

                v.                                   The Honorable Judge Alan Albright

 Forcepoint LLC

        Defendant.


                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Invicta Networks, Inc., and Defendant

Forcepoint LLC do hereby stipulate to the dismissal of all claims in the above-captioned action

without prejudice. The parties shall bear their own attorneys’ fees, expenses, and costs.

Dated: May 12, 2020

Respectfully submitted,

   By: /s/ Thomas M. Dunlap               ……….       /s/ Kevin J. Meek                  ……

   Thomas M. Dunlap (Admitted W.D.                   Kevin J. Meek
   Tex./VA Bar No. 44016)                            Texas Bar No. 13899600
   David Ludwig (Admitted W.D. Tex./VA               Baker Botts L.L.P.
   Bar No. 73157)                                    98 San Jacinto Boulevard, Suite 1500
   Dunlap Bennett & Ludwig PLLC                      Austin, Texas 78701
   8300 Boone Blvd., Suite 550                       (512) 322-5471 (t)
   Vienna, Virginia 22182                            (512) 322-3622 (f)
   (703) 777-7319 (t)                                kevin.meek@bakerbotts.com
   (703) 777-3656 (f)
   tdunlap@dbllawyers.com                            Attorney for Forcepoint LLC
   dludwig@dbllawyers.com
   ecf@dbllawyers.com

   Attorneys for Invicta Networks, Inc.




                                                 1
         Case 1:20-cv-00336-ADA Document 15 Filed 05/12/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 12th day of May 2020, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(b)(1). Any other counsel of record will be served by

electronic mail, facsimile transmission, and/or first-class mail on this same date.

                                                      /s/ Thomas M. Dunlap             ……….
                                                      Thomas M. Dunlap




                                                 2
